Harvey, J.
(dissenting): In determining whether the Adkins case controls the decision in the case before us it should be construed in the light of the facts of that case, and in harmony, if possible, with decisions of the court which announced it and other courts of last resort upon similar questions, and in harmony with the purposes of the constitutional and statutory provisions involved. The function of the supreme court of the United States in passing upon the validity of an act of congress pertaining to the District of Columbia is *21like the function of this court in determining the validity of an act of the legislature of this state; hence, as a judicial determination of the question, it is persuasive only rather than authoritative, just as would be the decision of the highest court of another state in interpreting a statute of that state.
In the Adkins case the court was dealing only with a wage-fixing statute as it applies to adult women, while in this case we are dealing with a statute pertaining to hours of service, working conditions and wages of women and minors. The Adkins case deals with adult women employees in hospitals and operating passenger elevators in buildings. In this case we are dealing with the employees in laundries and factories. In this state there has been no order pertaining to the class of employees such as was before the court in the Adkins case. In this case we are dealing with an order fixing the minimum wage of $11 per week for adult women employees. In that case the court was dealing with an order fixing the minimum wages of $16.50 per week. In that case an employee desired to take employment, or continue employment, operating an elevator in a hotel for a limited number of hours per day, under pleasant and satisfactory working conditions, at a wage of $35 per month and two meals per day, which was all she was capable of earning, and the court held she should be permitted to take such employment. In this case there is no employee asking to be permitted to work under satisfactory and agreeable conditions and at a wage less than the minimum. In this case the employers are complaining, largely in an academic manner; that is to say, the evidence discloses that at the time this order was made each of them was paying adult women employees more than the minimum wage named in the order. There is a little difference with reference to apprentices and irregular employees, and perhaps a slight change in the general labor situation between the time of the hearing before the commission and the time of the trial in this case, but these are matters that could have been adjusted by a proper application to the commission, though no such application was made. In the main, the complaint of the plaintiffs in these cases is that their constitutional rights of freedom of contract are theoretically interfered with by the statute and the order of the commission. An examination of the pleadings and evidence in this case convinces me that the plaintiffs have brought this action, not because they are hurt at all by the order in any substantial sense, but largely to have the law nullified because theoretically, as they *22claim, it infringes upon their constitutional right of contract as to the amount of wages to be paid.
There is no halo about the constitutional right of parties to contract as to the quantum of wages to be paid which is distinct, fundamentally, from the constitutional right of parties to contract as to hours of labor, or their constitutional right to contract to work under specified conditions. So far as the constitutional rights are concerned, they are just as strong in the one case as they are in the other. The courts generally have upheld reasonable statutes or orders of authorized commissions with reference to the hours of service and working conditions made to promote the general welfare under the police power of the government. (Holden v. Hardy, 169 U. S. 366; Bunting v. Oregon, 243 U. S. 426; Muller v. Oregon, 208 U. S. 412; Radice v. New York, 264 U. S. 292.)
Also the courts have generally upheld reasonable statutory provisions or orders similarly enacted or made pertaining to the amount of wages. More than a dozen states have enacted statutes directing the fixing of a minimum wage for women and minors, or authorizing to be fixed, after a hearing, by some board or commission. Arizona, Laws 1917, ch. 38; Arkansas, Laws 1915, ch. 191; California, Laws 1913, ch. 324; Colorado, Laws 1917, ch. 98; Kansas, Laws 1915, ch. 275; Massachusetts, Laws 1912, ch. 706; Minnesota, Laws 1913, ch. 547; North Dakota, Laws 1919, ch. 174; Oregon, Laws 1913, ch. 62; South Dakota, Laws 1923, ch. 309; Texas, Laws 1919, ch. 160; Utah, Laws 1913, ch. 63; Washington, Laws 1913, ch. 174; Wisconsin, Laws 1913, ch. 712.
Many of the other states have taken some steps in that direction. Inj at least five of the states the constitutionality of such statutes has been questioned in the courts, and the statutes have been invariably sustained. (State v. Crowe, 130 Ark. 272; Holcombe v. Creamer, 231 Mass. 99; Williams v. Evans, 139 Minn. 32; Stettler v. O’Hara, 69 Ore. 519; Simpson v. O’Hara, 70 Ore. 261; Larsen v. Rice, 100 Wash. 642.)
In the other states having similar statutes it appears that their constitutionality has not been questioned. The Oregon cases were appealed to the supreme court of the United States and affirmed by an equally divided court. (243 U. S. 629.) The supreme court- of the United States has upheld statutes fixing the amount, the time and manner of payments of wages even of adult men employees. *23(Wilson v. New, 243 U. S. 332; Patterson v. Bark Eudora, 190 U. S. 169; McLean v. Arkansas, 211 U. S. 539.)
The primary question as to the validity of any of these statutes is, Does the public good require it? The constitutional rights of individuals yield to the common good when the necessity therefor exists. That is primarily a legislative question as distinct from a judicial one, and the courts should not interfere with the legislative determination of that matter unless it be clearly unnecessary or unjust. Our statute has been in effect ten years. Generally speaking, it has been beneficial both to employees and to employers, and also to the public at large. Employees have been better fed, better clothed, and are more intelligent; employers have better establish.ments and have made as good or better profits, and the state has had a higher type of citizenship. We should use our judgment as to the validity of this statute, rather than be controlled by a decision of another jurisdiction which at best is persuasive rather than authoritative.